      Case 1:05-cr-01234-DC Document 226 Filed 07/02/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                :

              - against -               :
                                                     ORDER
ERIC ERSKINE,                           :
                                                     05 Cr. 1234 (DC)
                       Defendant.       :

- - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

          Defendant Eric Erskine, pro se, moves this court to

reduce his term of supervised release pursuant to 18 U.S.C. §

3583(e)(1).     Dkt. No. 223.   For the reasons that follow,

Erskine's motion is DENIED.

          In 2006, Erskine pleaded guilty to one count of

conspiracy to distribute and possess with intent to distribute

narcotics, and I sentenced him to 262 months' imprisonment and

five years of supervised release.       Dkt. No. 47.     On March 5,

2019, I granted Erskine's motion for a resentencing pursuant to

Section 404 of the First Step Act and resentenced him to

imprisonment of time served plus ten days and four years of

supervised release.     Dkt. No. 204.       Erskine commenced

supervision on or about March 15, 2019.

          On June 1, 2020, Erskine filed this pro se motion for

early termination of his supervised release.          Dkt. No. 223.

Under § 3583(e)(1), I have the authority, after considering the
      Case 1:05-cr-01234-DC Document 226 Filed 07/02/20 Page 2 of 5



factors set forth in § 3553(a)(1)–(7), to terminate a term of

supervised release following one year of supervision if "such

action is warranted by the conduct of the defendant . . . and

the interests of justice." 18 U.S.C. § 3583(e)(1).         The

§ 3553(a) factors require me "to consider general punishment

issues such as deterrence, public safety, rehabilitation,

proportionality, and consistency."        United States v. Lussier,

104 F.3d 32, 35 (2d Cir. 1997).        Early termination may be

warranted where "new or unforeseen circumstances . . . [such as]

exceptionally good behavior by the defendant . . . render a

previously imposed term either too harsh or inappropriately

tailored to serve" general punishment goals.        Id. at 36.

          Erskine has now served more than one year of his term

of supervised release and he is thus eligible for consideration

of a reduction of his term of supervised release.         See 18 U.S.C.

§ 3583(e)(1).   In his motion to the court, Erskine argues that

termination of his supervision is appropriate here because he is

in full compliance with his conditions of supervision, maintains

full employment, and is overall seeking to improve himself.

Dkt. No. 223 at 4-5.    Erskine also asserts that "he has started

a trucking company and needs the liberty to travel without

restriction."   Id. at 4.

          The Government has communicated with Erskine's

Probation Officer in the Northern District of Georgia and


                                   2
      Case 1:05-cr-01234-DC Document 226 Filed 07/02/20 Page 3 of 5



confirmed that Erskine is in full compliance with his terms of

supervision.   Dkt. No. 225 at 1-2.        As for Erskine's trucking

company, the Government reports that although "the Probation

Officer reported discussing [Erskine's] desire to start such a

business with [him], and the corresponding need for [Erskine] to

obtain pre-authorization to travel, . . . the Officer was not

aware that [Erskine] had in fact moved forward with opening such

a business."   Id. at 2.      Although the Probation Office is

satisfied with Erskine's conduct thus far, the Government

reports that the Office does not recommend early termination

"before the supervisee has served at least half of the required

term -- here two years."       Id. at 2.

          The Government also opposes early termination on the

ground that "Erskine has not identified any extraordinary

circumstances or unforeseen consequences . . . that warrant its

early termination."     Id.    As for Erskine's trucking company and

argument regarding employment, the Government notes that Erskine

has yet to make a travel request in connection with his trucking

business and that it is not even clear that the company is

operational.   Id.    Thus, in the Government's view, Erskine has

failed to establish that supervision is interfering with his

employment opportunities.       Id.

          Erskine is doing well on supervision and I commend the

hard work, focus, and commitment to bettering himself he has


                                      3
      Case 1:05-cr-01234-DC Document 226 Filed 07/02/20 Page 4 of 5



demonstrated since his release from incarceration.         Integrating

back into society after a jail term is not an easy task, and

Erskine's conduct thus far demonstrates to me that he is on the

right path.   Still, Erskine has only been on supervision for

slightly over a year, and a year of compliance is simply not

enough time for me to determine whether Erskine's sentence of

four years of supervised release was "too harsh or

inappropriately tailored" to serve the goals of sentencing.

Lussier, 104 F.3d at 36.

          Accordingly, Erskine's motion for termination of

supervised release is DENIED. Assuming he continues on the same

positive course he has been on, I encourage Erskine to renew his

application after he has completed approximately half of his

four-year term.   In the meantime, I encourage Erskine to stay

focused and to work with his Probation Officer should he find

that his employment opportunities require travel outside of his

area of supervision.




                                   4
         Case 1:05-cr-01234-DC Document 226 Filed 07/02/20 Page 5 of 5



            The Clerk of Court is directed to mail a copy of this

order to the United States Attorney for the Southern District of

New York and to Erskine at the address listed below.

            SO ORDERED.


Dated:      New York, New York
            July 2, 2020


                                    __s/Denny Chin____________________
                                    DENNY CHIN
                                    United States Circuit Judge
                                    Sitting by Designation



To:         Eric Erskine
            75 Meadowood Trail
            Lithonia, GA 30038




                                      5
